CONCURRING OPINION
By CROW, J.
I concur in the affirmance of the judgment of the court below for the following reasons; There were but two issues, namely, whether the property removed by defendant was a fixture, and if it- was such, the amount of damage recoverable by plaintiff.
The first issue became, by the evidence introduced in behalf of both the parties, *503matter of law, inasmuch as all the evidence on that issue showed it to be a fixture.
It therefore follows that whatever error attended that issue could not have been prejudicial to plaintiff in error.
No error material to the rights of plaintiff in error, occurred, touching the issue of the amount plaintiff was entitled to re^ cover.
The record thus failing to show any prejudicial error, it follows that substantial justice was done within the intent of §11364, GC.